COLLIER, C. J.
— The Circuit Judge, in his charge to the jury, seems to have supposed, that in order to distinguish a disease as “ chronic f it is necessary that it should have been of long standing. As applied to diseases of the body, chronic and acute are the antithesis of each other. An acute disease is one usually attended with violent symptoms, promising speedily to attain a crisis; while a chronic disease is deep-rooted and obstinate, threatening a long continuance. Now it *526may be true, that it usually requires sometime after a disease has manifested itself, to discover that it is chronic ; yet as the reverse may be, and sometimes is, the case, it was not permissible to instruct the jury, that if the negro in question had a chronic disease of the chest on the 25th December, 1838, that it was scarcely possible that he was sound a few weeks previously when he was sold. Such an instruction is directly opposed to the statute, which inhibits the Judges of the Circuit and County Courts from charging juries with respect to the matters of fact. [Aik. Dig. 283.]
The objection, that the writ bears test of a day before the cause of action accrued, was properly available on plea in abatement; but it could not arise on the pleas in the record. These pleas are in bar, and admit that the action was regularly brought, merely controverting the plaintiff’s right to recover upon the merits of the cause disclosed in his declaration.
The Circuit Court erred in both the points presented by the bill of exceptions. Its judgment is consequently reversed, and the cause remanded.